Per Ouriam.
This is an application for a writ of mandamus to compel the respondent to make provision for the payment of a township order. The relator is supervisor of the township of Lake. Lake was set off from the township of Reeder in 1882, and the following year the township ^boards of the two townships met to make an apportionment of rights, credits and effects of the original township, and agreed upon the sum of $1762.16 to be paid to the township of Lake by the township of Reeder. For this sum a township order was drawn and delivered. It was subsequently claimed that a mistake was discovered in the settlement, which made this sum $650 larger than it should be ; and on this ground the township authorities of Reeder declined to make provision for the payment of the order.
In response to an order to show cause, respondent relies upon the mistake. No explanation of the mistake is made by the papers, nor was any called for. No issue of fact is made, but the case is submitted on the answer.
On this state of the record, the Court can require no payment beyond the sum admitted to be due. If by mistake the settlement was erroneous, the proper correction might be obtained in equity; and on this record we must treat the mistake as conceded, and cannot compel the respondent to go *420further in payment than equity would require. But the award of the writ will be without prejudice to further action by either party.